Citation Nr: 0825770	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic mandible 
arthritis.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral mandibular fracture residuals with 
temporomandibular joint disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1960 to October 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied an increased evaluation for the 
veteran's bilateral mandibular fracture residuals.  In May 
2006, the RO denied service connection for both 
temporomandibular joint disorder and mandible arthritis.  In 
September 2006, the RO granted service connection for 
temporomandibular joint disorder (TMD); recharacterized the 
veteran's mandibular fracture residuals as bilateral 
mandibular fracture residuals with TMD; and assigned a 
noncompensable evaluation for that disability.  In January 
2008, the veteran was afforded a hearing before the 
undersigned sitting at the RO.  

The Board observes that the RO initially construed the 
veteran's contentions as to encompass an application to 
reopen his claim of entitlement to service connection for 
temporomandibular joint syndrome (TMJ).  In his December 2004 
notice of disagreement, the veteran specifically stated that 
he was not seeking service connection for TMJ but rather TMD.  
Therefore, the issue is not appeal and will not be addressed 
below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

At the January 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he had been diagnosed with jaw arthritis secondary to 
his mandibular fractures by a Dr. Rao.  A January 2008 
written statement from R. L. Rao, M.D., is of record and 
indicates that he had known the veteran since 2005.  
Documentation of the cited diagnosis and treatment of the 
veteran by Dr. Rao has not been requested for incorporation 
into the claims file.  The VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing clinical and examination documentation of 
record, the Board observes there is an apparent conflict as 
to whether the veteran has a chronic mandible arthritic 
disorder.  The report of an August 2004 VA examination for 
compensation purposes indicates that the veteran exhibited no 
mandibular abnormalities on contemporaneous X-ray studies.  
An October 2004 physical evaluation from A. J. Fontaine, 
D.M.D., conveys that the veteran exhibited minor left condyle 
osteophytic changes on contemporaneous X-ray studies of the 
mandible and was diagnosed with "arthritic change of 
condyle."  The report of a January 2006 VA examination for 
compensation purposes, the veteran exhibited no mandibular 
abnormalities on contemporaneous X-ray studies.  The examiner 
commented that "the films are interpreted as normal."  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 5, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  



Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007 as 
amended); and the United States Court of 
Appeals for Veterans Claims' (Court) 
holdings in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed mandible 
arthritic disorder including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the R. L. Rao, 
M.D., A. J. Fontaine, D.M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic mandible 
arthritic disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should definitively state 
whether the veteran has arthritis of the 
mandible.  If so, he or she should 
advance an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent) that any 
identified chronic mandible arthritic 
disorder had its onset during active 
service; is etiologically to his 
mandibular trauma; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
bilateral mandibular fracture residuals 
with temporomandibular joint disorder.  

The examiner should indicate whether the 
veteran's mandibular disability with TMD, 
and if warranted mandible arthritis, 
results in a loss of temporomandibular 
articulation.  The examiner should 
indicate whether there is nonunion of the 
mandible, and if so, state whether such 
nonunion is moderate or severe.  The 
examiner should indicate whether there is 
malunion, and if so, state whether such 
malunion results in slight, moderate, or 
severe displacement.

The examiner should also report the 
extent of any limitation of inter-incisal 
range of motion in millimeters.  The 
examiner is requested to report whether 
the veteran has any additional loss of 
inter-incisal movement due to pain or 
flare-ups of pain due to his service 
connected mandibular and TMD disability, 
supported by objective findings, and 
whether there is any such additional 
limitation of motion due to excess 
weakness, fatigability, incoordination, 
or any other relevant symptoms or signs 
attributable to the mandibular and/or TMD 
disability.

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

4.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic mandible arthritis and a 
compensable evaluation for his bilateral 
mandibular fracture residuals with 
temporomandibular joint disorder with 
express consideration of the provisions 
of 38 C.F.R. § 3.310 and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




	(CONTINUED ON NEXT PAGE)

 



The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

